AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                        Gary Meyer,
                                                                    )
                           Plaintiffs                               )
                                                                    )
                                                                    )
                            v.                                              Civil Action No.       6:17-cv-00776-DCC
                                                                    )
                  Pods Enterprises, LLC,
                          Defendant,

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

O other: this case is dismissed without prejudice pursuant to Fed. R. Civ. P. 25(a)(1).


This action was (check one):

 tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

 tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Donald C. Coggins, Jr.

Date: March 7, 2019                                                        ROBIN L. BLUME, CLERK OF COURT

                                                                                            s/Ashley Buckingham
                                                                                        Signature of Clerk or Deputy Clerk
